DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 5/4/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Saldin et al. U.S. Patent No. 7,227,630 discloses a method comprising: acquiring, with an electron beam, a plurality of holograms of a sample, wherein each hologram of the plurality of holograms is acquired at a different electron beam energy (“directing a beam against the sample surface to cause formation of a first diffraction pattern comprising a first plurality of electrons having a first energy level and a second plurality of electrons having a second energy level, said second energy level being greater than said first energy level; forming a second diffraction pattern including said second plurality of electrons but not including said first plurality of electrons by selectively energy filtering said first plurality of electrons” [claim 1]); and determining atomic and structural information of the sample based at least on a comparison of at least two of the holograms of the plurality of holograms (“calculating third numerical image intensity data corresponding to the difference between said first numerical image intensity data and said second numerical image intensity data; and constructing the third numerical image intensity data to form an image indicating the position of a scatterer atom on said surface relative to an associated emitter atom on said surface” [claim 1]). However, although Saldin discloses that the image formed from the third numerical image intensity data indicates a position of an atom on the surface, there is no explicit disclosure that the atomic information provides information about the atoms forming the sample and bonding information.
Kaji et al. U.S. PGPUB No. 2004/0094712 discloses an electron microscope which examines chemical bonding information of a sample based on an electron beam image of the sample (“the transmission electron microscope can perform an energy analysis of electron beam having transmitted through the specimen, thereby providing an accurate image for element distribution and also an accurate image and spectrum for the state of chemical bonding” [0076]). However, Kaji does not disclose forming a hologram and so Kaji does not determine the bonding information based on a comparison of at least two holograms.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, determining information about atoms forming a sample and bonding information for components of the sample based on a comparison of at least two holograms acquired with an electron beam at different electron beam energies.

Regarding independent claim 14; independent claim 14 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 3-13 and 16-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881